DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/832,854 (03/27/20) filed on 06/28/22.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites, “analyzing the resource transfer information and the machine-specific information in conjunction and determine predicted servicing requirements for the one or more resource distribution machines based on the analysis;”
This should be -- analyzing the resource transfer information and the machine-specific information in conjunction and determining predicted servicing requirements for the one or more resource distribution machines based on the analysis; --
Consistent formatting.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 8 - 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 8, is/are directed to a method (i.e. a process).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from the one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing the resource transfer information and the machine-specific information in conjunction and determining predicted servicing requirements for the one or more resource distribution machines based on the analysis; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines, which is a fundamental economic principles or practices (resource usage; resource usage modification); and managing personal behavior or relationships or interactions between people (receiving, analyzing, determining, designating, transmitting).  

The mere nominal recitation of “computerized” (preamble only) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from the one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing the resource transfer information and the machine-specific information in conjunction and determining predicted servicing requirements for the one or more resource distribution machines based on the analysis; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting “computerized” (preamble only), nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instruction to the one or more resource distribution machines.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
Although the claim recites the combination of additional elements of “computerized” (preamble only), all of the steps or acts positively recited in the body of the claim are actually silent regarding their performance by any type of machine/ apparatus, or component thereof.  Although the claim also refers to “cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines”, the clause refers to the intended use/ purpose of the “instructions” by a separate, unclaimed machine (i.e., “one or more resource distribution machines”).  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “determining”, “designating”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering resource transfer information and machine-specific information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claim is recited at a high level of generality, and merely suggests automation of the step(s).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE:  (a) As noted although the preamble recites, “computerized”, the body of the claim is actually silent regarding the machine/apparatus or any entity for that matter (e.g., human operator) actually performing the positively recited steps or acts required in the body of the claim.  (b)  Although “one or more resource distribution machines” are mentioned in the claims, the “one or more resource distribution machines” are not the entity (unknown, unclaimed) performing any of the positively recited steps or acts required of the claimed invention.  The “one or more resource distribution machines” is merely interacting with the entity (unknown, unclaimed) actually performing the steps or acts required of the clamed invention.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 03/27/20 does not provide any indication that the claimed invention incorporates anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Bhuvad and Phillips operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “determining”, “designating”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “determining”, “designating”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 9 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 7, 11, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clams 6, 7, 13, 14, 19 and 20:  These dependent claims depend from independent claims 1, 8 and 20 which no longer refer to “alter” (i.e., See applicant’s amendment as filed 06/28/22), a step which these claim appear directed at modifying.  NOTE:  Are these steps intended to relate to what the transmitted instructions are for?     
Re Claims 4, 11 and 18:  The term “approximate” is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuvad, US Pub. No. 2020/0410824 in view of Phillips, US Pub. No. 2019/0147707.
Re Claims 1, 8 and 15:  Bhuvad discloses a system/ computerized method/ computer program product for resource usage modification based on resource services, comprising: 
receiving resource transfer information from one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040]); 
receiving machine-specific information from the one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040]);  Page 29 of 33 
ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction and determining predicted servicing requirements for the one or more resource distribution machines based on the analysis (Bhuvad, abstract, [0004] [0010] [0042] [0043] [0045]); and
designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines (Bhuvad, [0011] [0014] [0053]).
	Bhuvad fails to explicitly disclose:
transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines. 
	Phillips discloses:
transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines (Phillips, [0067] [0094]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bhuvad by adopting the teachings of Phillips to provide transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines. 
One would have been motivated to improve resource efficiency.
Applicant’s claimed invention uses a known technique to improve a similar method in the same way; applies a known technique to a known method ready for improvement to yield predictable results; and known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Re Claims 2, 9 and 16:  Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein the resource transfer information comprises data related to withdrawal of resources from the one or more resource distribution machines, and metadata comprising geographic location, time of day, denominations of resources, amount of resources, or frequency of resource transfers (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).  
Re Claims 3, 10 and 17:  Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein machine-specific information comprises real-time information related to amount of resources contained in each of the one or more resource distribution machines, denominations of resources contained in each of the one or more resource distribution machines, required expenditure to service each of the one or more resource distribution machines, frequency of use of each of the one or more resource distribution machines, or technological capabilities of each of the one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).  
Re Claims 4, 11 and 18: Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein determining predicted servicing requirements for the one or more resource distribution machines further comprises calculating an approximate timeframe during which the one or more resource distribution machines will require additional resources based on amount of resources currently contained in the one or more resource distribution machines and frequency of resource transfers occurring at the one or more resource distribution machines (Bhuvad, abstract, [0004] [0010] [0042] [0043] [0045]).  
Re Claims 5 and 12:  Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein designating the one or more resource distribution machines as preferred or non-preferred resource distribution machines further comprises a comparison of a relative required expenditure of servicing the one or more resource distribution machines and determining that a required expenditure is relatively higher or lower than other resource distribution machines within a designated geographical area (Bhuvad, [0011] [0014] [0053]).  
Re Claims 6, 13 and 19:  Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein altering the user interface of the one or more resource distribution machines further comprises displaying a suggestion for a recommended resource transfer on the preferred resource distribution machines (Bhuvad, [0004] [0010] [0011] [0014] [0021] [0032] [0052] [0053] [0054], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention.  See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  Due to dependency from claims 1, 8 and 15 respectively, the reference to “alter”/”altering” interpreted as the intended use/ or purpose for the “instructions” provided to the separate, unclaimed device(s) (i.e., “one or resource distribution machine”, not a positively recited step or act performed by the claimed device (i.e., ‘system”)).  
Re Claims 7, 14 and 20:  Bhuvad in view of Phillips discloses the claimed invention supra and Bhuvad further discloses wherein altering the user interface of the one or more resource distribution machines further comprises limiting functionality of non-preferred resource distribution machines, wherein limiting the functionality of the non-preferred resource distribution machines includes limiting an amount or denomination of resources available for resource transfer at the non-preferred resource distribution machines (Bhuvad, [0004] [0010] [0011] [0014] [0021] [0032] [0052] [0053] [0054], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention.  See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  Due to dependency from claims 1, 8 and 15 respectively, the reference to “alter”/”altering” interpreted as the intended use/ or purpose for the “instructions” provided to the separate, unclaimed device(s) (i.e., “one or resource distribution machine”, not a positively recited step or act performed by the claimed device (i.e., ‘system”)).
Response to Arguments
Objections
Please note the rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
101
Please note the rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
Applicant argues, “this manipulation of resource distribution Appl. No.: 16/832,854 Page 10 of 14machines is not directed to "Mental Processes" or "Methods of Organization Human Activity," but rather a specific ordered set of steps to alter the functionality of the machines themselves in a manner which reduces the total amount of resources necessary to service a fleet of machines.”
Applicant is not claiming the “resource distribution machines”, applicant is claiming the invention from the perspective of the entity interacting with the “resource distribution machines” (i.e., The entity performing the positively recited steps or acts claimed).  Currently, as noted in the 101 rejection, the claimed invention is silent as to who or what this entity is.  Since the claim is silent regarding who or what is performing any of the positively recited steps or acts claimed, the broadest reasonable interpretation of the claims is that this is a human operator.  If applicant’s claimed invention can be interpreted broadly enough to describe nothing more than the actions of a human operator,  then consideration of the claims as “certain methods of organizing human activity” and “mental processes” is still relevant.
Applicant argues comparisons to Example 35, claim 3 as recited in USPTO guidance from December 2016 and suggests the claimed invention similarly “operates in a non-conventional and non-generic way to provide improvements over traditional resource distribution machine approach”.
Although there are some similarities between Example 35, claim 3 and the instant application, the facts of that example do not entirely parallel the instant invention in important ways.  Example 35, claim 3 describes what the machine itself (i.e., “processor”/ “automated teller machine”) does to allow an end-user (i.e., “customer”) access to it’s functionality (i.e., “provide access to a keypad …..”;  “deny access to a keypad …..”).  In the instant application, the closest comparison to the “processor”/ “automated teller machine” described in Example 35, claim 3 would be the “resource distribution machines”.  As noted in the 101 rejection above, applicant is not claiming the invention from the perspective of the “resource distribution machines”, but instead from the perspective of an entity (unknown) performing the positively recited steps or acts and that entity (unknown) interacts with the “resource distribution machines”.  That entity may be nothing more than a human operator.  In other words, the machine described in Example 35, claim 3 cannot be interpreted as a mere tool to perform an abstract idea in the way the “resource distribution machines” of the instant application can be. 
Furthermore, the USPTO guidance was updated in 2019.  In the 2019 PEG, considerations “indicative of integration into a practical application”/ “indicative of an inventive concept” include:  “improvement to the functioning of a computer, or an improvement to any other technology or technical field” and “applying the judicial exception with, or by use of a particular machine.”  Since, as noted in the 101 rejection, the claimed invention is silent regarding any machine performance of any of the steps or acts performed, these considerations are not relevant.  What appears most relevant to applicant’s invention as clamed are the considerations that are “not indicative of integration into a practical application”/ “not indicative of an inventive concept” such as:  “merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”; and “generally linking the use of the judicial exception to a particular technological environment or field of use”.  In the instant case, the nominal recitation of technology (i.e., “resource distribution machines”) can be interpreted as being used as a tool of a human operator.
112
Please note the rejections withdrawn and maintained in light of applicant’s arguments and/ or amendments.
Prior Art
Applicant argues, “the cited portions of Bhuvad are directed to various methods and systems for determining transaction completion probabilities for a plurality of users based on current resource supply of an ATM.” and “The present invention is not directed to the concept of determining a completion probability, but rather determining a relative burden for replenishing certain machines as compared to others based on geographic location, usage history, or other like data received from the machines.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues to prior art fails to explicitly disclose, “transmitting instructions to the non-preferred resource distribution machines to cause the non-preferred resource distribution machines to display a more limited amount of denomination withdrawal options versus the preferred resource distribution machines.”
Applicant’s arguments have been considered but are moot because the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to resource usage modification/ resource distribution machines.
20210150497
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697